DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claims 1-20 of U.S. Patent No. 11,270,555.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matters of Claims 1-20 of the instant application as it relates to at least one or more processors configured to execute machine-readable instructions to: execute an instance of the online game, to implement the instance of the online game by receiving commands from players and executing the commands in the instance of the online game; selectively provide access, by a secondary game component, to the players to a secondary game, wherein the secondary game is configured to: (i) obtain a set of potential awards for the secondary game, the individual potential awards in the set of potential awards including virtual items usable in the online game; (ii) prior to completion of the secondary game, obtain a set of award probabilities for the set of potential awards; and (iii) prior to the completion of the secondary game, effectuate presentation of a user interface to the first player, the user interface being configured to receive entry and/or selection by the first player of one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create, upon replacement, an adjusted set of potential awards; receive, through the user interface, from the first player, the entry and/or the selection of the one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create the adjusted set of potential awards; select a first potential award from the adjusted set of potential awards as an actual award to be distributed; and distribute, by a prize distribution component, the actual award to the first player is encompassed within the subject matters as it relates to at least Claims 1-20 of U.S. Patent No. 11,270,555.
The following is an example of claim correspondence to illustrate the similarities and/or overlapping subject matter. 
Application 17/580345
US Patent No. 11,270,555
Claim 1:  A system for facilitating replacements of potential awards in an online game, the system comprising: 

one or more processors configured to execute machine-readable instructions to: 

execute an instance of the online game, to implement the instance of the online game by receiving commands from players and executing the commands in the instance of the online game; 




selectively provide access, by a secondary game component, to the players to a secondary game, wherein the secondary game is configured to: 






(i) obtain a set of potential awards for the secondary game, the individual potential awards in the set of potential awards including virtual items usable in the online game; 

(ii) prior to completion of the secondary game, obtain a set of award probabilities for the set of potential awards; and 

(iii) prior to the completion of the secondary game, effectuate presentation of a user interface to the first player, the user interface being configured to receive entry and/or selection by the first player of one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create, upon replacement, an adjusted set of potential awards; 

receive, through the user interface, from the first player, the entry and/or the selection of the one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create the adjusted set of potential awards; 

select a first potential award from the adjusted set of potential awards as an actual award to be distributed; and 



distribute, by a prize distribution component, the actual award to the first player.
Claim 1:  A system for facilitating replacements of potential awards in an online game, the system comprising: 

one or more processors configured to execute machine-readable instructions to:

execute an instance of the online game, to implement the instance of the online game by receiving commands from players and executing the commands in the instance of the online game to facilitate player participation in the online game, and to facilitate presentation of the online game on client computing platforms; 

selectively provide access, by a secondary game component, to the players to a secondary game, wherein the access facilitates player participations in individual episodes of the secondary game, wherein the individual episodes include a first episode, wherein for the first episode provided to a first player, the secondary game is configured to: 

(i) obtain a set of potential awards for the first episode, the individual potential awards in the set of potential awards including virtual items usable in the online game; 

(ii) prior to completion of the first episode, obtain a set of award probabilities for the set of potential awards; and 

(iii) prior to the completion of the first episode, effectuate presentation of a user interface to the first player, the user interface being configured to receive entry and/or selection by the first player of one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create, upon replacement, an adjusted set of potential awards; 

receive, through the user interface, from the first player, the entry and/or the selection of the one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create the adjusted set of potential awards; 

stochastically or quasi-stochastically, select a first potential award from the adjusted set of potential awards as an actual award; and 

distribute, by a prize distribution component, the actual award to the first player for use within the online game.


Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claims 1, 3-11, and 13-20 of U.S. Patent No. 10,482,713.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matters of Claims 1-20 of the instant application as it relates to at least one or more processors configured to execute machine-readable instructions to: execute an instance of the online game, to implement the instance of the online game by receiving commands from players and executing the commands in the instance of the online game; selectively provide access, by a secondary game component, to the players to a secondary game, wherein the secondary game is configured to: (i) obtain a set of potential awards for the secondary game, the individual potential awards in the set of potential awards including virtual items usable in the online game; (ii) prior to completion of the secondary game, obtain a set of award probabilities for the set of potential awards; and (iii) prior to the completion of the secondary game, effectuate presentation of a user interface to the first player, the user interface being configured to receive entry and/or selection by the first player of one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create, upon replacement, an adjusted set of potential awards; receive, through the user interface, from the first player, the entry and/or the selection of the one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create the adjusted set of potential awards; select a first potential award from the adjusted set of potential awards as an actual award to be distributed; and distribute, by a prize distribution component, the actual award to the first player is encompassed within the subject matters as it relates to at least Claims 1, 3-11, and 13-20 of U.S. Patent No. 10,482,713.
The following is an example of claim correspondence to illustrate the similarities and/or overlapping subject matter. 
Application 17/580345
US Patent No. 10,482,713
Claim 1:  A system for facilitating replacements of potential awards in an online game, the system comprising: 



one or more processors configured to execute machine-readable instructions to: 

execute an instance of the online game, to implement the instance of the online game by receiving commands from players and executing the commands in the instance of the online game; 







selectively provide access, by a secondary game component, to the players to a secondary game, wherein the secondary game is configured to: 






(i) obtain a set of potential awards for the secondary game, the individual potential awards in the set of potential awards including virtual items usable in the online game; 




(ii) prior to completion of the secondary game, obtain a set of award probabilities for the set of potential awards; and 

(iii) prior to the completion of the secondary game, effectuate presentation of a user interface to the first player, the user interface being configured to receive entry and/or selection by the first player of one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create, upon replacement, an adjusted set of potential awards; 


receive, through the user interface, from the first player, the entry and/or the selection of the one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create the adjusted set of potential awards; 

select a first potential award from the adjusted set of potential awards as an actual award to be distributed; and 





distribute, by a prize distribution component, the actual award to the first player.
Claim 1:  A system for facilitating replacement of potential awards in an online game within a virtual space, the system comprising: 


one or more processors configured to execute machine-readable instructions to 

execute an instance of the online game within the virtual space, to implement the instance of the online game by receiving commands from players and executing the commands in the instance of the online game to facilitate player participation in the 
online game, and to facilitate presentation of the online game on client computing platforms, wherein the players control elements that move through and 
interact with the virtual space;  

selectively provide access to the players to 
a secondary game, wherein the access facilitates player participations in individual episodes of the secondary game, wherein for an episode provided to a first player, the secondary game is configured to: 




obtain a set of potential awards for the episode, and to provide a first turn to the first player, the individual potential awards including virtual items usable in the online game, 

wherein for the first turn, the secondary game component is configured to: 

prior to provision of the first turn to the first player, obtain a set of award probabilities for the set of potential awards;  

prior to provision of the first turn to the first player, effectuate presentation of an interface to the first player, the interface being configured to receive entry and/or selection by the first player of one or more of the potential awards in the set of potential awards to be replaced in the set of potential awards to create, upon replacement, an adjusted set of potential awards having an adjusted set of 
award probabilities;  









stochastically or quasi-stochastically, select a first potential award from the adjusted set of potential awards as an actual award for distribution upon conclusion of the first turn, wherein the selection of the actual award is based on the adjusted set of award probabilities;  and 

distribute the actual award to the first player for use within the online game, 
wherein the interface further indicates user cost associated with entry and/or 
selection of the one or more potential awards in the set of potential awards to 
be replaced in the set of potential awards.


Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claims 1-20 of U.S. Patent No. 10,878,663.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matters of Claims 1-20 of the instant application as it relates to at least one or more processors configured to execute machine-readable instructions to: execute an instance of the online game, to implement the instance of the online game by receiving commands from players and executing the commands in the instance of the online game; selectively provide access, by a secondary game component, to the players to a secondary game, wherein the secondary game is configured to: (i) obtain a set of potential awards for the secondary game, the individual potential awards in the set of potential awards including virtual items usable in the online game; (ii) prior to completion of the secondary game, obtain a set of award probabilities for the set of potential awards; and (iii) prior to the completion of the secondary game, effectuate presentation of a user interface to the first player, the user interface being configured to receive entry and/or selection by the first player of one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create, upon replacement, an adjusted set of potential awards; receive, through the user interface, from the first player, the entry and/or the selection of the one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create the adjusted set of potential awards; select a first potential award from the adjusted set of potential awards as an actual award to be distributed; and distribute, by a prize distribution component, the actual award to the first player is encompassed within the subject matters as it relates to at least Claims 1-20 of U.S. Patent No. 10,878,663.
The following is an example of claim correspondence to illustrate the similarities and/or overlapping subject matter. 
Application 17/580345
US Patent No. 10,878,663
Claim 1:  A system for facilitating replacements of potential awards in an online game, the system comprising: 


one or more processors configured to execute machine-readable instructions to: 

execute an instance of the online game, to implement the instance of the online game by receiving commands from players and executing the commands in the instance of the online game; 







selectively provide access, by a secondary game component, to the players to a secondary game, wherein the secondary game is configured to: 






(i) obtain a set of potential awards for the secondary game, the individual potential awards in the set of potential awards including virtual items usable in the online game; 

(ii) prior to completion of the secondary game, obtain a set of award probabilities for the set of potential awards; and 



(iii) prior to the completion of the secondary game, effectuate presentation of a user interface to the first player, the user interface being configured to receive entry and/or selection by the first player of one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create, upon replacement, an adjusted set of potential awards; 


receive, through the user interface, from the first player, the entry and/or the selection of the one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create the adjusted set of potential awards; 


select a first potential award from the adjusted set of potential awards as an actual award to be distributed; and 






distribute, by a prize distribution component, the actual award to the first player.
Claim 1:  A system for facilitating replacements of potential awards in an online game, the system comprising: 


one or more processors configured to execute machine-readable instructions to: 

execute an instance of the online game, to 
implement the instance of the online game by receiving commands from players 
and executing the commands in the instance of the online game to facilitate 
player participation in the online game, and to facilitate presentation of the 
online game on client computing platforms;  



selectively provide access, by a secondary game component, to the players to a secondary game, wherein the access facilitates player participations in individual episodes of the secondary game, wherein the individual episodes include a first episode, wherein for the first episode provided to a first player, the secondary game is configured to: 

(i) obtain a set of potential awards for the first episode, the individual potential awards including virtual items usable in the online game;  


(ii) prior to completion of the first episode, obtain a set of award probabilities for the set of potential awards;  and 



(iii) prior to the completion of the first episode, effectuate presentation of a user interface to the first player, the user interface being configured to receive entry and/or selection by the first player of one or more of the potential awards in the set 
of potential awards to be replaced in the set of potential awards to create, upon replacement, an adjusted set of potential awards having an adjusted set of 
award probabilities;  

receive, through the user interface, from the first player, the entry and/or the selection of the one or more of the potential awards in the set of potential awards to be replaced in the set of potential awards to create the adjusted set of potential awards having the adjusted set 
of award probabilities;  

stochastically or quasi-stochastically, select a first potential award from the adjusted set of potential awards as an actual award, wherein the selection of the actual award is based on the adjusted set of award probabilities;  and 



distribute, by a prize distribution component, the actual award to the first player for use within the online game.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Particularly, Claim 1 recites the limitation “the first player” in line 15; however, such a limitation lacks antecedent basis within the claim.
Particularly, Claim 14 recites the limitation “the first player” in line 15; however, such a limitation lacks antecedent basis within the claim.
	Claims 2-13 and 15-20 inherit the deficiencies as noted above due to the corresponding dependencies upon the Independent Claims; therefore, are rejected herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A system for facilitating replacements of potential awards in an online game, the system comprising: one or more processors configured to execute machine-readable instructions to: execute an instance of the online game, to implement the instance of the online game by receiving commands from players and executing the commands in the instance of the online game; selectively provide access, by a secondary game component, to the players to a secondary game, wherein the secondary game is configured to: (i) obtain a set of potential awards for the secondary game, the individual potential awards in the set of potential awards including virtual items usable in the online game; (ii) prior to completion of the secondary game, obtain a set of award probabilities for the set of potential awards; and (iii) prior to the completion of the secondary game, effectuate presentation of a user interface to the first player, the user interface being configured to receive entry and/or selection by the first player of one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create, upon replacement, an adjusted set of potential awards; receive, through the user interface, from the first player, the entry and/or the selection of the one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create the adjusted set of potential awards; select a first potential award from the adjusted set of potential awards as an actual award to be distributed; and distribute, by a prize distribution component, the actual award to the first player.
Independent Claim 14:
A method for facilitating replacements of potential awards in an online game, the method implemented on a computer system that includes one or more computer processors, the method comprising: executing an instance of the online game; implementing the instance of the online game, receiving commands from players, and executing the commands in the instance of the online game; selectively providing access, by a secondary game component, to the players to a secondary game; obtaining a set of potential awards for the secondary game, the individual potential awards in the set of potential awards including virtual items usable in the online game; prior to completion of the secondary game, obtaining a set of award probabilities for the set of potential awards; prior to the completion of the secondary game, effectuating presentation of a user interface to the first player, wherein the user interface receives entry and/or selection by the first player of one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create, upon replacement, an adjusted set of potential awards; receiving, through the user interface, from the first player, the entry and/or the selection of the one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create the adjusted set of potential awards; selecting a first potential award from the adjusted set of potential awards as an actual award to be distributed; and distributing, by a prize distribution component, the actual award to the first player.
In summary, in regards to claims 1-20, with emphasis on at least Independent Claims 1 (system) and 14 (method), limitations of at least to execute/executing an instance of the online game; implement/implementing the instance of the online game, receive/receiving commands from players, and execute/executing the commands in the instance of the online game; selectively providing access, by a secondary game component, to the players to a secondary game; (secondary game configured for) obtain/obtaining a set of potential awards for the secondary game, the individual potential awards in the set of potential awards including virtual items usable in the online game; prior to completion of the secondary game, obtain/obtaining a set of award probabilities for the set of potential awards; prior to the completion of the secondary game, effectuate/effectuating presentation of a user interface to the first player, wherein the user interface receives entry and/or selection by the first player of one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create, upon replacement, an adjusted set of potential awards; receive/receiving, through the user interface, from the first player, the entry and/or the selection of the one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create the adjusted set of potential awards; select/selecting a first potential award from the adjusted set of potential awards as an actual award to be distributed; and distribute/distributing, by a prize distribution component, the actual award to the first player.  Such an abstract idea falling under managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions) under the grouping of Certain Methods of Organizing Human Activity.  The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.
The claimed limitations cover managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions) under the grouping of Certain Methods of Organizing Human Activity, but for the recitation of “online game”, “one or more processors configured to execute machine-readable instructions to”, “one a computer system”, “by a secondary game component”, “presentation of a user interface”, and/or “through the user interface”.  That is, other than by reciting “online game”, “one or more processors configured to execute machine-readable instructions to”, “one a computer system”, “by a secondary game component”, “presentation of a user interface”, and/or “through the user interface” nothing in the claim elements precludes the limitations to be performed via managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions).  In this case the steps set forth in the system and method recite executing an instance of the game; implementing the instance of the game, receiving commands from players, and executing the commands in the instance of the game; selectively providing access to the players to a secondary game; obtaining a set of potential awards for the secondary game, the individual potential awards in the set of potential awards including items usable in the game; prior to completion of the secondary game, obtaining a set of award probabilities for the set of potential awards; prior to the completion of the secondary game, effectuating presentation of a user interface to a first player, wherein the user interface receives entry and/or selection by the first player of one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create, upon replacement, an adjusted set of potential awards (presentation provided via pencil and paper); receiving, through the user interface (pencil and paper), from the first player, the entry and/or the selection of the one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create the adjusted set of potential awards; selecting a first potential award from the adjusted set of potential awards as an actual award to be distributed; and distributing, by a prize distribution component, the actual award to the first player.  The claimed abstract idea recites instructions for a person/administrator to follow when interacting with players during a main game having a secondary game component; and thus suggest following rules or instructions for interacting or interactions between people. 
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (processor, user interface, system, computer system) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “processor”, “user interface”, “system”, and/or “computer system” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system and/or method and/or the extent to which a computer performs/implements the functions of the system and/or method. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “Processor(s) 128 is configured to provide information processing capabilities in server(s) 102.  As such, processor(s) 128 may include one or more of a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information” (¶ 80); and “By way of non-limiting example, the given client computing platform(s) 104 may include one or more of a desktop computer, a laptop computer, a handheld computer, a tablet computing platform, a NetBook, a Smartphone, a gaming console, and/or other computing platforms” (¶ 82).  Such disclosure suggests that any components required by the claims are no more than generic components operating in their ordinary capacity.
Additionally, Geisner (US 2008/0242421) teaches it processors can be general purpose processor for implementing online games (¶ 24, 34, 52).  Weitz (US 2003/0171148) teaches the use of generic game servers (having processors) for implementing online games (Abstract, ¶ 22).  Rodriquez (US 7,288,028) teaches that client platform devices are well-known and/or conventional for the purposes of implementing online games (Col. 4:29-3).  Naicker (US 2007/0167235) teaches the use of generic client platform device for implementing online games (¶ 16).  Kim (US 2013/0059656) teaches it is well known in the art for user to play online games by accessing game servers over the internet via client platform devices e.g. representing a computing system (¶ 3).  Yukishita (US 2014/0073434) teaches that it is conventionally known in the art for players to playing online games via a server and client configuration (computing system) (¶ 3).  George (US 2008/0015006) teaches it is well known in the art for gaming machine (client platform devices) to include interfaces for providing inputs to the gaming machine (¶ 28).  Rateliff (US 2009/0181774) teaches it is known to provide user interfaces having known input means to users of gaming client platform devices for purpose of providing gaming inputs (¶ 53).  Mizrahi (US 2015/0065243) teaches that traditional online game offer user interface mechanics for performing game actions on selected game objects (¶ 3). Sklansky (US 6,511,068) teaches the user interfaces are traditionally known in the art for purposes of providing game inputs (Col. 8:14-24).  The above helps to suggest that the claimed components are no more than generic well known components,
Nor do the dependent claims 2-13 and 15-20 add “significantly more” since they merely add to the claimed concepts relating to managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions) under the grouping of Certain Methods of Organizing Human Activity.  Additionally, Claims 3-7 and 16-18 do not add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk) due to a user fee or cost associated with the entry and/or selection of the one or more individual potential awards in the set of potential awards to be replaced in the set of potential awards.  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above with respect to the Independent Claims from which they depend.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.

Prior Art
	The examiner notes that the closest prior art is Desanti et al (US 2015/0031440, now US 9,737,819) which only qualifies as a 102(a)(2) and is owned by the Applicant and thus 102(b)(2)(c) exception applies.  Desanti et al (US 2015/0031440, now US 9,737,819) and the instant application No. 16/658841 are owned by the same person (KABAM, INC) or subject to an obligation of assignment of the same person (KABAM, INC).
Accordingly, in regards to Claims 1 and 14, the prior art of Guo (US 2012/0283013) or Lefebvre (US 2015/0141118), alone or in combination, fail to disclose nor teach in combination (iii) prior to the completion of the secondary game, effectuate/effectuating presentation of a user interface to the first player, the user interface being configured to receive(s) entry and/or selection by the first player of one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create, upon replacement, an adjusted set of potential awards; receive/receiving, through the user interface, from the first player, the entry and/or the selection of the one or more of the individual potential awards in the set of potential awards to be replaced in the set of potential awards to create the adjusted set of potential awards; select/selecting a first potential award from the adjusted set of potential awards as an actual award to be distributed; and distribute/distributing, by a prize distribution component, the actual award to the first player.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715